Order of disposition, Family Court, Bronx County (Richard N. Ross, J.), entered February 22, 1993, which adjudicated appellant a juvenile delinquent, and placed him with the New York State Division for Youth for 18 months, following a fact finding determination that appellant committed acts which, if committed by an adult, would constitute the crimes of sexual assault in the first degree and attempted assault in the third degree, unanimously affirmed, without costs.
Contrary to appellant’s contention, the evidence adduced at the fact finding hearing, viewed in the light most favorable to the presentment agency (People v Bleakley, 69 NY2d 490), was legally sufficient to establish the crime charged. Appellant, without permission, grabbed and squeezed the complainant’s breast and buttock. Appellant also uttered sexually explicit profanities, and struck the complainant. These acts satisfy the essential elements of the crimes charged (see, People v Teicher, 52 NY2d 638, 647). Concur—Carro, J. P., Ellerin, Wallach and Ross, JJ.